United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3221
                        ___________________________

                           United States of America

                                     Plaintiff - Appellee

                                       v.

                              Jason Jerrell Smith

                                  Defendant - Appellant
                                ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                           Submitted: April 18, 2019
                              Filed: July 3, 2019
                                ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

STRAS, Circuit Judge.

      After Jason Smith pleaded guilty to passing counterfeit securities, see 18
U.S.C. § 513(a), the district court1 sentenced him to 120 months in prison and
ordered him to pay almost $55,000 in restitution. Smith claims that the court’s

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
intended-loss calculation under the Sentencing Guidelines was too high, see
U.S.S.G. § 2B1.1(b), and that the restitution amount should have been lower, see
18 U.S.C. §§ 3663A, 3664. Because neither determination was clearly erroneous,
we affirm.

                                         I.

      Two years ago, Smith decided to get ahead of the pack and announce his
candidacy for President of the United States. Operating under the alias “Joshua
Gaters,” his plan was to run in the 2020 election. But rather than finance his
campaign through political contributions, personal funds, or other traditional
sources, Smith chose less honest means. He used bad checks for campaign-related
expenses, including office space, vehicles, and compensation for his staffers.
Checks to vendors bounced too. When he turned to his personal credit cards, the
campaign’s financial condition did not improve. At one point, he directed a staffer
to acquire a private jet, but when she attempted to place a $2.3 million deposit with
NetJets, Smith’s credit card was declined. Eventually, local and federal authorities
caught on to Smith’s scheme and used his disgruntled staffers and other victims to
make the case against him.

      After Smith pleaded guilty and the district court heard testimony at
sentencing from a federal investigator and two victims, the court concluded that
Smith intended to cause a total loss of approximately $2.7 million, the largest
portion of which was the failed NetJets transaction. This figure resulted in an
advisory Sentencing Guidelines range well above the statutory maximum of 120
months, see U.S.S.G. § 2B1.1(b)(1)(I); 18 U.S.C. § 513(a), which is what the court
gave him. It also ordered him to pay restitution to most of the individuals and
companies that he defrauded.




                                         -2-
                                           II.

      Smith challenges both decisions. He insists that he did not intend to inflict
financial harm on anyone when he attempted to rent a jet and that he should not
have to pay restitution to several of his victims. We review both arguments for
clear error and will reverse only if the court’s findings were not supported by
substantial evidence, were based on an erroneous view of the law, or leave us with
a firm and definite conviction that a mistake has been made. See United States v.
Martinez, 690 F.3d 1083, 1086 (8th Cir. 2012); United States v. DeRosier, 501
F.3d 888, 896 (8th Cir. 2007).

                                           A.

       We begin with the district court’s intended-loss calculation. According to
the Sentencing Guidelines, the offense level for fraud and other similar property
crimes depends on the greater of the “actual” or “intended loss[es],” the latter of
which includes any “pecuniary harm that [Smith] purposely sought to inflict” even
if it “would have been impossible or unlikely to occur.” U.S.S.G. § 2B1.1 cmt.
n.3(A); see also United States v. Hartstein, 500 F.3d 790, 798 (8th Cir. 2007)
(explaining that the “defendant’s actual, subjective intent . . . should drive [the]
analysis”).

         Trying to rent a jet without paying for it satisfies this definition. The record
shows that Smith gave a staffer his credit card, “repeatedly urge[d] her to get the
. . . jet under contract,” and told her to do “whatever it t[ook] to secure [it].” And
were there any doubt about Smith’s intentions, he fraudulently acquired other
expensive items—including a house, office space, and several vehicles—through
similar means. On this record, the district court did not clearly err in counting this
transaction as an intended loss.2

      2
       To be sure, the district court concluded that Smith did not intend to harm a
private-security firm that he considered hiring, even though that deal fell through too.
                                          -3-
                                           B.

       The district court also did not clearly err in the amount of restitution it
ordered. See United States v. Adejumo, 848 F.3d 868, 870 (8th Cir. 2017)
(explaining that restitution is authorized “only to the extent sufficient evidence has
proven [a victim’s] ultimate loss”). If the court “reasonably estimat[ed] the loss,”
we will affirm. United States v. Alexander, 679 F.3d 721, 729 (8th Cir. 2012)
(citation omitted).

       The estimates were reasonable. In many instances, the government simply
presented actual copies of Smith’s bad checks to prove the amount of restitution he
owed.3 When the checks themselves were not available, the government called
witnesses who were familiar with the fraud, such as his running mate, a former
staffer, and the government agent who investigated the case. See Adejumo, 848
F.3d at 870–71 (recognizing that testimonial evidence can be used to calculate the
amount of restitution).

       Indeed, the court approached the issue of restitution with considerable
caution, explaining in one instance that the amount ordered likely “understat[ed]”
the victim’s losses, cf. United States v. Emmert, 825 F.3d 906, 911 (8th Cir. 2016)
(approving a restitution award that “was a reasonable and likely underestimated
sum” (emphasis added)), and in another that “the proof [was] just too sketchy” to



In dealings with that firm, however, the staffer never attempted payment, told the firm
that the campaign did not need its services, and ended up hiring another firm instead.
The differences between this transaction and the NetJets negotiations are meaningful,
even if Smith would have us overlook them.
      3
        Smith complains that the government did not provide copies of two of the
checks until the sentencing hearing, after it was too late for him to adequately respond.
But he fails to explain how receiving copies earlier would have allowed him to show
that the restitution award should have been lower, as he now claims.
                                           -4-
award restitution. Given the court’s careful consideration of each item of
restitution, Smith has offered us no reason to disturb its findings.

                                      III.

     We accordingly affirm the judgment of the district court.
                    ______________________________




                                       -5-